Citation Nr: 0015529	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  99-00 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension based on a need for 
the regular aid and attendance of another person or at the 
housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
October 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 1998, the RO 
denied entitlement to special monthly pension.  


FINDINGS OF FACT

1.  In January 1997, the veteran was determined to be 
permanently and totally disabled for nonservice-connected 
disability pension purposes as a result of a cervical 
fracture and impairment of the right and left upper and lower 
extremities, all secondary to the cervical fracture, from 
October 5, 1995.  

2.  The veteran is not blind or nearly blind, is not a 
patient in a nursing home, and does not need the regular aid 
and assistance of another person to perform the routine 
activities of daily living or to protect himself from the 
hazards of his environment.  He is not bedridden.  

3.  The veteran does not have a single disability rated at 
100 percent; the highest rating assigned is 40 percent.  


CONCLUSION OF LAW

The criteria for special monthly pension, based on the need 
for regular aid and attendance or at the housebound rate, 
have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 
1991); 38 C.F.R. §§ 3.351, 3.352 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran injured his spinal cord in a post-service 
automobile accident, which occurred in June 1995.  He was 
hospitalized at a private facility from June to July 1995.  
The final discharge diagnoses were cervical spine fracture, 
C4-5, with significant quadriparesis, which improved during 
hospitalization, a large scalp laceration and also a history 
of a cerebral concussion.  

Private treatment records reveal treatment for the spinal 
cord injury.  A Discharge Team Conference Report dated in 
September 1995 shows that the veteran was continent of bowel 
and bladder.  It was noted that he needed maximal assistance 
for bathing and toileting.  He needed set up help for feeding 
himself, minimal assistance with his grooming and maximal 
assistance in dressing.  He needed minimal assistance rolling 
to the right and to the left, minimum assistance scooting, 
and maximum assistance with moving from the supine to sitting 
position.  He needed supervision for his sitting balance and 
minimal assistance for standing balance.  Minimal assistance 
was needed to move from the mat to the bed and moderate 
assistance was needed when using the commode or tub.  The 
veteran needed moderate assistance in car transfers and 
moving a wheelchair on rough surfaces and ramps.  Maximal 
assistance was needed for curbs.  He was able to walk forty 
feet with moderate assistance using a rolling walker with 
bilateral platforms on level surfaces.  

A Discharge Summary dated in September 1995 notes that the 
veteran required maximal assistance in bathing and toileting 
and minimal assistance with grooming.  Feeding required set 
up.  Transfers required minimal to moderate assistance.  The 
veteran could walk forty feet with moderate assistance on a 
rolling walker with bilateral platforms on level surfaces.  
It was noted that his condition at discharge was stable and 
improved and that he could perform most activities with 
assistance.  

In a medical statement of February 1996 the veteran was noted 
to have had a cervical spine fracture C4-5 with significant 
quadriparesis, with slow improvement to the point where he 
could ambulate but poorly.  It was the doctor's opinion that 
the veteran's condition was static and there would not be any 
further improvement.  The veteran was described as ambulatory 
and not confined to the house.  

A private Statement of Attending Physician dated in July 1996 
indicates that the veteran had a cervical spine fracture of 
C4-5 with significant quadriparesis which improved during 
hospitalization and rehabilitation but was definitely not 
back to normal.  It was noted that he had atrophy of the 
intrinsic muscles in the left hand and that his condition had 
improved to the point where he would not gain any further 
function.  It was specifically noted on the form that the 
veteran was not bedridden or blind or confined to a nursing 
home.  He was reported to have significant loss of anal 
sphincter control and bladder sphincter control, to be able 
to walk unassisted with difficulty, and to be able to dress 
and undress himself.  He was able to attend to the needs of 
nature unassisted and to wash and keep himself ordinarily 
clean and presentable.   

An Assessment of Residual Functional Capacity was completed 
by the veteran's physician in August 1996.  It was noted on 
the form that the veteran had an unlimited capacity for 
sitting, standing, and bending, that he was limited to 
lifting 19-25 pounds, and that he could walk one to two 
blocks.  He had an unlimited ability to bend.  Reportedly he 
could climb stairs but would fall when attempting to descend 
stairs.  It was noted that he could not climb a flight of 
stairs or walk 100 yards without pausing, that bilateral 
upper limb devices were not required, that he could not 
safely climb and balance well enough to use public buses or 
trains without danger, that he could engage in training 
within the functional limitations noted, and that he could 
not return to his previous employment.  

A clinical record dated in August 1996 from the veteran's 
private physician reflects that the veteran had been stable 
since he was last seen in May 1996.  In responding to a VA 
letter indicating that the veteran's physical condition could 
improve, the physician opined that the veteran's physical 
condition was essentially static, that he was going to be 
permanently disabled, and that no further improvement could 
be expected. 

A VA Miscellaneous Neurological Disorders examination was 
conducted in November 1996.  The veteran complained of 
weakness in his arms and legs and numbness on both sides of 
the body.  It was reported that he had urinary urgency but 
did not require the use of a catheter.  He occasionally used 
a cane to walk, did not drive, and was not working.  

Physical examination revealed the veteran was able to walk 
without assistance or assistive devices with a very slow gait 
in which he slung his left leg.  His left arm and leg were 
significantly weak and he had numbness on both sides of his 
body.  He had increased reflexes with clonus in the ankles 
and upgoing toe on the left side.  The veteran also had 
dysfunction of the bladder and bowel movements but no sexual 
dysfunction.  It was the examiner's opinion that the veteran 
was unemployable due to the spinal cord injury.  The examiner 
further opined that the veteran might be able to engage in 
minimal sedentary activities but nothing that would require 
lifting over two pounds as both arms were weak.  The veteran 
also could not drive.  The impression from the examination 
was status post spinal cord injury due to a motor vehicle 
accident with C4-5 quadriparesis.  

By rating decision dated in January 1997, the RO granted 
entitlement to a nonservice-connected pension.  The RO 
determined that the veteran was 40 percent impaired under 
Diagnostic Codes 5285-8513 for impairment of the right upper 
extremity due to cervical fracture, 30 percent impaired under 
Diagnostic Code 8513 for impairment of the left upper 
extremity due to cervical fracture, 20 percent impaired under 
Diagnostic Code 8520 for impairment of the right lower 
extremity due to cervical fracture, 20 percent impaired under 
Diagnostic Code 8520 for impairment of the left lower 
extremity due to cervical fracture and 10 percent impaired 
under Diagnostic Code 5290 for a fracture of the cervical 
spine.  It was further determined the veteran was not 
impaired from a left should disability, a left wrist 
disability or from a back disability.  

In the report of a March 1998 VA orthopedic examination, the 
examiner reported having reviewed the claims folder. It was 
noted that the veteran had stable quadriplegia.  Physical 
examination revealed that the neck had a fixed forward 
flexion deformity of 30 degrees, with further forward flexion 
accomplished to 60 degrees.  Extension was 0 degrees from the 
30 degree forward flexed position.  Right lateral bending 
could be accomplished to 10 degrees and left lateral bending 
to 15 degrees.  Right lateral rotation was 20 degrees and 
left lateral rotation was 30 degrees.  Neurological 
examination demonstrated clonus and evidence of spastic 
quadriplegic changes in both the upper and lower extremities.  
X-rays demonstrated a 50 percent subluxation of C4 on C5 with 
autofusion between the vertebral bodies of C4 and C5 which 
resulted in a narrowing of the cervical canal just posterior 
to the superior margin of C5.  The remainder of the vertebral 
alignment was relatively normal.  The subluxation resulted in 
a fixed kyphosis.  

The examiner noted that the veteran had severe restriction of 
normal function.  The veteran had a shuffling gait and 
evidence of muscle weakness and wasting as well as sensory 
changes.  It was the examiner's opinion that, although the 
veteran's neurologic function was stable and probably would 
not progress, the cervical spine dysfunction might progress 
with degenerative changes developing above and below the 
deformity.  The examiner also opined that the veteran would 
require "some type of assistive devices" in order to be 
able to perform the activities of daily living.  

A VA genitourinary examination conducted in April 1998 
revealed the veteran had trouble initiating a stream when 
urinating.  It was also noted that he had real urgency and if 
he did not get to a restroom, he would soil his clothes.  He 
did not wear a pad.  The diagnosis was delayed difficulty in 
starting stream.

An April 1998 VA general surgical consultation resulted in a 
final diagnosis of Grade I hemorrhoids.  

A VA neurological examination was conducted in April 1998.  
The examiner reviewed the claims file.  At the time of the 
examination, the veteran reported that he had marked weakness 
in the left arm and some weakness in the right leg.  He 
reported that all extremities were not normal and complained 
of some numbness in the left arm and right leg.  He also 
complained of constipation and urinary urgency.  Motor 
examination revealed 5-/5 weakness in the right proximal arm, 
and 4+/5 weakness in the left upper arm.  Marked weakness was 
noted in the distal left arm and hand.  Markedly decreased 
handgrip with intrinsic hand muscles weakness at about 2 or 3 
over 5 was reported and he could barely perform a handgrip.  
Distal right arm was 4+/5 and leg strength was 4+/5 
bilaterally.  Gait was slightly unsteady and mildly spastic; 
however, the veteran could walk without assistance.  The 
diagnosis was quadriparesis status post cervical spinal cord 
injury and abnormal neurological examination.  

A VA Aid and Attendance and Housebound examination was also 
conducted in April 1998.  The veteran's main complaints were 
pain in the forearms, and pain in the neck and lower back.  
He also complained of weakness of the upper extremities, 
particularly the left upper extremity, weakness of the left 
leg, and numbness of the right leg, abdominal wall and both 
forearms.  He reported that he could not walk great distances 
or jog or run.  He lived with his parents.  He was able to 
dress and bathe himself.  He could fix a sandwich for 
himself; otherwise, his mother cooked for him and also did 
his laundry.  As his parents both worked, he was alone all 
day.  He would go to the grocery store from time to time with 
his mother.  On a typical day, the veteran would wake up, 
shower, get a bite to eat and then watch television or go on 
the Internet for the greater part of the day.  Usually he did 
not go anywhere on a typical day.  The veteran was driven to 
the evaluation by a cousin but did not require any assistance 
with the evaluation.  The veteran reported that having some 
stool urgency incontinence and that he had frequent urinary 
tract infections, a slow stream, and urinary incontinence.   

Physical examination revealed that the veteran had a 
staggering gait with slight foot drag on the left.  He had a 
good posture.  He was noted to be right handed.  His left 
upper extremity was described as extremely weak, with some 
contracture deformity of the left hand.  He was able to raise 
his right arm above his head but could not raise his left 
upper extremity more than 25 degrees from the normal 
position.  Grip was eight pounds on the right and zero pounds 
on the left.  He was noted to have normal muscle development, 
with some muscle wasting in the left hand.  The diagnosis was 
normal general medical examination and cervical spine injury 
with resultant widespread numbness, partial paralysis of the 
left upper extremity and left lower extremity.  

Criteria 

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  That 
is, the Board finds that the veteran has presented a claim 
which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d) (West 1991).  Need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person. The veteran 
shall be considered to be in need of regular aid and 
attendance if he or she:

	(1) Is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
	(2) Is a patient in a nursing home because of mental or 
physical incapacity; or 
	(3) Establishes a factual need for aid and attendance 
under the criteria set forth in 38 C.F.R. § 3.352(a). 38 
C.F.R. § 3.351 (1999); see also 38 U.S.C.A. § 1502(b) (West 
1991).

The following will be accorded consideration in determining 
the need for regular aid and attendance under 38 C.F.R. § 
3.351(c)(3): inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  It is not required 
that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance must be based on the 
actual requirement of personal assistance from others. 38 
C.F.R. § 3.352(a).

If the veteran does not qualify for special monthly pension 
based on the need for regular aid and attendance, he can be 
awarded special monthly pension at a different rate if he has 
a disability rated as permanent and total and additional 
disability or disabilities independently ratable at 60 
percent or more or he is housebound.  38 U.S.C.A. § 1521(e) 
(West 1991).  A person will be considered to be permanently 
housebound if he is substantially confined to his house or 
immediate premises due to disability or disabilities which it 
is reasonably certain will remain throughout his lifetime. 38 
U.S.C.A. § 1502(c) (West 1991).

Aid and Attendance Analysis

It is neither alleged nor shown that the veteran is blind or 
nearly blind.  Nor is there evidence showing that the veteran 
is a patient in a nursing home because of 

mental or physical incapacity and the veteran has not alleged 
such set of circumstances.  

The veteran's contention that he needs assistance in dressing 
and bathing is noted as is the September 1995 medical record 
notation that he needed maximal assistance in bathing and 
dressing.  However, that was shortly after his accident and 
subsequent clinical records and examination reports indicate 
that the veteran can bathe and dress himself.  This evidence 
is found to be more probative than the allegations expressed 
in support of receiving additional VA benefits. 

Although the March 1998 orthopedic examiner opined that the 
veteran would require some type of assistive devices to 
perform the activities of daily living, the requirement of 
"assistive devices" does not equate to the need for the 
regular aid and attendance of another individual.  
Additionally, the veteran is not shown to need frequent 
adjustment of any special prosthetic or orthopedic 
appliances.  

While it was noted in September 1995 records that the veteran 
required set up help in feeding himself, subsequent records 
do not show that he cannot feed himself and, despite the fact 
that his mother apparently does most of the cooking, he is 
able to make a simple meal such as a sandwich.  Additionally, 
it was noted on the report of the April 1998 VA aid and 
attendance examination that the veteran, who spends his days 
primarily alone, is able to feed himself during the day.  

In September 1995, it was reported that the veteran needed 
maximal assistance in toileting.  However, subsequent 
evidence indicates that while the veteran may experience 
bowel and urinary urgency and even some incontinence, he can 
care for his toileting needs without the regular assistance 
of another person.  On the April 1998 VA neurology 
examination his bowel and bladder functions were only noted 
to include a lot of constipation and urinary frequency.  
Urinary frequency was noted on the genitourinary examination, 
when it was indicated that the veteran would soil his clothes 
if he did not get to the bathroom quickly, but did not wear a 
pad.  

There is no competent evidence of record demonstrating that 
due to physical and any mental disabilities the veteran 
requires assistance on a regular basis to protect himself 
from hazards or dangers incident to his daily environment or 
to otherwise care for himself.  In fact he is able to spend 
his days alone.  Thus, while the veteran may require the 
occasional assistance of another person, he is not shown to 
meet the requirements for aid and attendance benefits.  

Based on the above, the Board finds that special monthly 
pension is not warranted based on the need for aid and 
attendance.  

Housebound Analysis

The most recent rating decision indicates that the veteran 
does not have a single permanent disability that is 
yevaluated as 100 percent disabling and he does not appear to 
be claiming that any of his disabilities should be assigned a 
100 percent rating.   It also appears that he is not confined 
to his home or the immediate premises, although he has 
difficulty ambulating and can not drive a car or walk 
unlimited distances.  In any event, since having a single 
disability rated 100 percent disabling is a threshold 
requirement for an increased pension benefit at the 
housebound rate, that requirement is not met regardless of 
whether or not the veteran is substantially confined to his 
home or the immediate premises.   


ORDER

Entitlement to special monthly pension based on a need for 
aid and attendance of another person or at the housebound 
rate is denied.  



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

